Citation Nr: 0323477	
Decision Date: 09/10/03    Archive Date: 09/23/03

DOCKET NO.  99-13 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
No. Little Rock, Arkansas


THE ISSUE

Entitlement to a rating higher than 10 percent for a left 
ankle disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel






INTRODUCTION

The veteran had active service from February 1982 to October 
1987.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 RO rating decision which 
granted service connection and a 10 percent rating for a left 
ankle disability; the veteran appeals for a higher rating.  
In September 2002, the Board remanded this appeal to the RO 
for a Travel Board hearing, but the veteran thereafter failed 
to report for the hearing.


FINDINGS OF FACT

The veteran's left ankle disability (residuals of fracture) 
is manifested by no more than moderate limitation of motion.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a left 
ankle disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran served on active duty in the Army from February 
1982 to October 1987.  His service medical records indicate 
that he was treated for a left ankle injury.  A December 1984 
consultation report noted that the veteran was seen after 
sustaining a left ankle fracture.  It was noted that X-rays 
showed a SE type fibula fracture with minimal displacement or 
shortening.  The assessment was a SE fracture left ankle, not 
requiring further reduction or fixation.  On the medical 
history form at the time of the September 1987 separation 
examination, the veteran reported that he fractured his ankle 
and that he had been advised to have the pins removed.  The 
September 1987 objective separation examination noted that 
the veteran had periodic pain in the left ankle (pinned 
secondary to fracture in 1985).  It was also reported that he 
had a healed scar.  

On March 12, 1998, the RO received the veteran's claim for 
service connection for residuals of a left ankle fracture.

The veteran underwent a VA orthopedic examination in April 
1998.  He reported that he fractured his left ankle in the 
Army in 1985.  He stated that he was found to have a fracture 
and underwent an operation with pin placement.  He indicated 
that his left ankle would hurt if he carried a lot of weight.  
The veteran noted that sometimes his ankle would hurt for no 
reason and that it could be swollen in the morning at times.  
He reported that he had restrictions in his activities mainly 
because of the left ankle pain.  The veteran indicated that 
he could not play ball as he used to in the past and that he 
could not run.  He indicated that when he ran as a 
firefighter he would have a lot of pain.  The veteran also 
stated that he could walk fast without much of a problem.  He 
reported that he walked with a slight limp, favoring his left 
ankle.  The veteran stated that the pain could come after 
exertion, a couple of hours after activities, or the 
following day.  It was noted that the veteran reported that 
when the pain occurred, it would be in the lateral malleolus 
area.  

The examiner stated that the veteran was not in acute 
distress at the time of the examination.  There was a 12 cm 
vertical scar across the lateral malleolus on the left foot.  
It was noted that the scar was not tender and was healed.  
The left ankle showed no swelling and no tenderness triggered 
by palpation.  Dorsiflexion of the left ankle was 15 degrees 
and dorsiflexion and plantar flexion did not trigger any 
pain, but that the veteran stated that there was a funny 
feeling in the lateral malleolus area while moving the left 
foot up and down.  The right ankle had dorsiflexion of 30 
degrees and plantar flexion of 25 degrees without pain at the 
end of range of motion.  The examiner noted that there was no 
pitting edema, laxity, or pain found on examination of the 
left ankle.  The dorsalis pedis and tibial posterior pulses 
were felt 2+, bilaterally.  It was noted that an X-ray of the 
left ankle, per preliminary report, showed a remote trauma 
with two screws at the distal fibula and that there were no 
other abnormalities found.  The diagnosis was status fracture 
of the left ankle secondary to injury in 1985.  It was 
reported that pain and restriction was shown in certain 
activities as noted.  

In June 1998, the RO granted service connection and a 10 
percent rating for a left ankle disability (residuals of 
fracture), effective March 12, 1998.  

Lay statement in May and June 1999, from friends and 
relatives of the veteran, describe problems he experienced 
due to the left ankle condition. 

The veteran underwent a VA orthopedic examination in August 
1999.  He reported that in 1985 he had an injury to his left 
ankle and sustained a lateral malleolus fracture which was 
fixed with internal fixation using two inter-fibratory 
screws.  He indicated that he was currently working as a 
meter reader and that he had not missed any work because of 
his ankle.  The veteran noted that his work required a lot of 
walking.  It was noted that the veteran currently had pain in 
the lateral malleolus which radiated to the posterior lateral 
aspect of the leg.  He reported that he would have occasional 
swelling at the end of the day and that he would also have 
occasional numbness over the lateral malleolus which he 
noticed mainly at night.  The veteran indicated that his pain 
was tolerable in the morning and that throughout the day the 
pain would progress to the point where he would limp at the 
end of the day.  It was reported that he was not wearing a 
brace and that he was not attending physical therapy.  He did 
not require the use of a cane.  

The examiner reported that there was no obvious deformity, 
swelling, or discoloration on inspection of the left ankle.  
The examiner noted that there was a well-healed surgical 
incision over the lateral malleolus.  It was reported that 
the veteran was tender to palpate mostly over the anterior 
talar fibular ligament and calcaneus fibular ligament mildly 
posterior to the malleolus.  The examiner indicated that the 
veteran was not tender over the medial aspect of the ankle.  
The examiner reported that the veteran had dorsiflexion to 
approximately 20 degrees and plantar flexion to approximately 
45 degrees.  It was noted that such was comparable to the 
right side.  The examiner stated that the veteran's ankle was 
stable to anterior drawer and to inversion and eversion 
stress.  There was no instability or talar tilt and the 
veteran was non-tender proximally in the leg or at the knee.  
The examiner reported that the veteran had normal sensation 
throughout and that he had extreme weakness of eversion 
compared to the right side.  There was no clonus and the 
Babinski was normal.  The examiner stated that reflex was 2+ 
and symmetrical in the bilateral knees and Achilles.  There 
was no pain over the area of the syndesmosis.  The examiner 
reported that X-rays of the ankle showed no evidence of 
tibiotalar or subtalar arthritis.  There were two cortical 
screws in the distal fibula just proximal to the level of the 
joint line.  It was noted that there was some ossification of 
the syndesmosis ligament at such level and that the fracture 
appeared to be in excellent position with complete healing.  
The impression was status post left lateral malleolus 
fracture and internal fixation with chronic ankle pain.  The 
examiner commented that he felt the veteran probably lacked 
good rehabilitation of his ankle and that he had extreme 
weakness on the lateral aspect of his ankle and peroneal 
tendons.  It was noted that the veteran appeared to have no 
bony region to cause him pain.  The examiner remarked that 
the hardware could possibly be irritating his ankle, but that 
he was non-tender directly over the screws.  The examiner 
also stated that he could have possibly had a syndesmosis 
injury at the time which had caused him some chronic ankle 
pain.  It was reported that the veteran may be benefited by 
some type of ankle stabilizing orthosis to wear at work or 
some type of arch support and that he would be most benefited 
from some aggressive physical therapy to strengthen the 
lateral aspect of the ankle.  

II.  Analysis

Through correspondence, the rating decision, the statement of 
the case, and the supplemental statements of the case, the 
veteran has been informed of the evidence necessary to 
substantiate his claim.  VA examinations have been provided, 
and relevant medical records obtained.  The Board finds that 
the notice and duty to assist provisions of the law have been 
satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Malunion of the tibia and fibula of a leg warrants a 10 
percent rating when it results in slight knee or ankle 
disability.  A 20 percent rating requires that the malunion 
produce moderate knee or ankle disability.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5262.  The evidence indicates that 
the veteran fractured his left fibula in service, but medical 
records since then show no current malunion of the fibula as 
would warrant rating the disability under this code. 

Moderate limitation of motion of an ankle warrants a 10 
percent evaluation.  A 20 percent evaluation requires marked 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5271.  The average normal range of motion of the ankle is 
from 20 degrees of dorsiflexion to 45 degrees of plantar 
flexion.  38 C.F.R. § 4.71, Plate II.  

The 1999 VA examination indicated that there no deformity, 
swelling, or discoloration on inspection of the veteran's 
left ankle.  Dorsiflexion of the left ankle was to about 20 
degrees and plantar flexion to approximately 45 degrees.  
This is actually normal range of motion, although there were 
some findings of tenderness at the examination.  Other recent 
medical records contain similar findings.  Even assuming that 
there is some additional limitation of motion due to pain on 
use, such limitation does not appear to be more than moderate 
(i.e., 10 percent disabling under Code 5271).  38 C.F.R. 
§§ 4.40, 4.45; Deluca v. Brown, 8 Vet.App. 202 (1995).  
Marked limitation of left ankle motion, as required for a 
higher rating of 20 percent under Code 5271, is not shown.

This is an initial rating case, on the granting of service 
connection.  The Board finds that there are no distinct 
periods of time, since the effective date of service 
connection, during which the veteran's left ankle disability 
was more than 10 percent disabling.  Thus "staged ratings" 
greater than a 10 percent rating are not warranted for any 
period since the effective date of service connection.  
Fenderson v. West, 12 Vet.App. 119 (1999).  

As the preponderance of the evidence is against the claim for 
a higher rating for a left ankle disability, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  


ORDER

A higher rating for a left ankle disability is denied.  



	                        
____________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

